 In the Matter of COMBUSTION ENGINEERING COMPANY, INC.andSTEELWORKERS ORGANIZING COMMITTEE, FOR AND IN BEHALF OF AMALGA-MATED ASSOCIATION OF IRON, STEEL AND TIN WORKERS OF NORTHAMERICACase No. R-242-Decided February 16, 19380Boller and Pipe Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees: rival organizations; sub-stantial doubt as to majority status ; controversy as to appropriate unit-Strike-Units Appropriate for Collective Bargaining:(1) foundry employees,no controversy as to; (2) remaining production and maintenance employees'controversy as to craft or plant-wide ;desiresofmen-Cert2 flcation of Reprc-sentatives:in foundry unit upon proof of majority representation-ElectionOrdered:to determine appropriate unit or units and representatives thereof.Mr. Walter G. Cooper, Jr.,andMr. Howard Lichtenstein,for theBoard.Mr. L. B. SizerandMr. John A. Chambliss, Jr.,of Chattanooga,Tenn., for the Company.Mr. Yelverton CowherdandMr. Noel R. Beddow,of Birmingham,Ala., andMr. 0. S. Baxter,of Chattanooga, Tenn., for the S. W. O. C.Mr. William E. Walter,of Kansas City, Kans., andMr. Sam God-frey,of Chattanooga, Tenn., for.the Brotherhood.Mr. 0. H. DyeandMr. W. R. Barney,of Chattanooga, Tenn., forthe I. A. M.Mr. Henry F. Sternau,of Cincinnati, Ohio, andMr. John Heald,for the Molders' Union.DECISIONDIRECTION OF ELECTIONSANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 19, 1937, Steel Workers Organizing Committee, hereincalled the' S.W. O. C., for and in behalf of Amalgamated Associationof Iron, Steel and Tin Workers of North America, filed with theRegional Director for the Tenth Region (Atlanta, Georgia) a petitionalleging that a question affecting commerce had arisen concerning the344 DECISIONS AND ORDERS345representation of employees in the Hedges-Walsh-Weidner divisionatChattanooga, Tennessee, of Combustion Engineering Company,Inc.,New York City, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On July 15, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 30, 1937, the RegionalDirector issued a notice of hearing to be held at Chattanooga, Tennes-see, on August 12, 1937, copies of which were duly served upon theCompany and upon the S. W. O. C. Thereafter, International Asso-ciation of Machinists, Lodge No. 56, International Brotherhood ofBoilermakers, Iron Ship Builders and Helpers, Subordinate LodgeNo. 656, and International Molders' Union of North America, LocalUnion No. 155, herein respectively called the I. A. M., the Brother-hood, and the Molders' Union, pursuant to motions filed with theRegional Director, were each granted leave to intervene in the pro-ceedings and were duly served with copies of the notice of hearing.Pursuant to the notice, a hearing was held at Chattanooga, Tennes-see, on August 12, 13, and 14, 1937, before James C. Paradise, the TrialExaminer duly designated by the Board.The Board, the Company,and the S. W. O. C. were represented by counsel, and the I. A. M.,the Brotherhood, and the Molders' Union, by officials of the respectiveunions.All such representatives participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.On October 18, 1937, the Board, having reviewed the repord,issued an order reopening the hearing for the purpose of takingadditional testimony with respect to the jurisdictional claims of theI.A. M. and the Brotherhood. Pursuant to the order and a noticeof further hearing, copies of which were served upon all parties, afurther hearing was held at Chattanooga, Tennessee, on October25 and 26, 1937, before James C. Paradise, the Trial Examiner dulydesignated by the Board.The Board and the Company were repre-sented by counsel, and the S. W. O. C., the I. A. M., and the Brother-hood by officials of the respective unions.All such representatives.participated in the hearing. , Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.The Board has reviewed the rulings of the Trial Examiner atboth hearings on motions and on objections to the admission of evi- 346NATIONAL LABOR RELATIONS BOARDdente and finds that no prejudicial errors were committed. The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCombustion Engineering Company, Inc., a wholly owned subsidi-ary of the Super Heater Company, is a corporation organized underthe laws of the State of Delaware, having its principal executiveoffices in New York City, and maintaining branch offices in Massa-chusetts, North Carolina, Tennessee, Illinois, Ohio, Colorado, Michi-gan, Pennsylvania, Texas, Missouri, Minnesota, Oregon, Utah, Cali-fornia,Hawaii, Philippine Islands, Mexico, Puerto Rico, and China.In, addition to the Hedges-Walsh-Weidner division, at Chattanooga,Tennessee, to which the issues in this case are confined, the Companyalso operates plants at St. Louis, Missouri, Monongahela, Pennsyl-vania, and Chicago, Illinois.The Hedges-Walsh-Weidner division is engaged in the manufac-ture of power boilers, miscellaneous pressure vessels, soil pipe, castiron fittings, plumbers supplies, range boilers, and structural steel.It consists of two units, approximately a mile apart, generally known-is the Casey-Hedges plant and the Walsh-Weidner plant.' The Casey-Hedges plant, employing approximately 700 men, includes a foundrymanufacturing soil pipe, cast iron fittings, and plumbers' supplies;a,range boiler department manufacturing range boilers and lightstorage tanks; a sheet iron department fabricating structural steeland light plate for casings, gas ducts and smoke stacks; a powerboiler shop undertaking preliminary operations in the constructionof boiler drums and other pressure vessels; a powerhouse; and amachine shop.The Walsh-Weidner plant, employing approximately460 men, includes a power boiler shop in which the construction ofboiler drums and other pressure vessels, commenced in the powerboiler shop of the Casey-Hedges plant, is completed, a machine shop,a header mill department, a powerhouse, and a yard.Both plantsare under the supervision of one general superintendent, and onemain office maintains the accounts and personnel records, and per-forms all other clerical duties in connection with the operation of the,entire division.Practically all of the raw materials used in the operation of theHedges-Walsh-Weidner division are procured from points outside theState of Tennessee.Approximately 1,200 tons of pig iron, 6,000 tons1 Each plant was originally owned by separate companies.In 1928 the companiesmerged to form a subsidiary of the Combustion Engineering Company, Inc.In 1936, thesubsidiarywas dissolved and placed directly under the control of the Company as a'division thereof. DECISIONS AND ORDERS347of sheet steel,1,000 tons of structural steel plate,and 500 tons of steelbars used in the course of a year, are shipped by rail from Alabama.In addition,6,000 tons of steel boiler plate are shipped from theStates of Alabama, Pennsylvania,and Maryland,and a large quantityof spelter(zinc)from Missouri.All sales are made through themain office of the Company in New York,and it is estimated thatover 90 per cent of theproductsmanufactured in the Hedges-Walsh-Weidner division are shipped to destinations outside Tennessee.For the half year ending June 1937,this division did a gross busi-ness of $2,000,000.On August 11, 1937, the pay roll listed approxi-mately 1,160 employees,exclusiveof supervisory and clericalemployees.II.THE ORGANIZATIONS INVOLVEDSteelWorkersOrganizingCommittee,a labor organization, isaffiliatedwith the Committeefor Industrial Organization.Amalga-mated Association of Iron, Steeland Tin Workers of North America,representedby the S. W. O. C. in thiscase, is likewisea labor organi-zation,and admitstomembershipall employees,except supervisoryand clericalemployees, engaged in the manufacture of productsfabricated from iron, steel,or tin.InternationalMolders' Union of North America, Local Union No.155, is a labor organization,affiliated with the American Federationof Labor, admitting to membershipall employeesin the foundry ofthe Casey-Hedges plant.InternationalAssociationof Machinists,LodgeNo. 56, also a labororganization affiliatedwith the AmericanFederationof Labor, ad-mits to membership all machinists,machinists'helpers and appren-tices, specialists,and variousother workersengaged inthe opera-tion or maintenance of machines utilized in the variousshops anddepartmentsof the Hedges-Walsh-Weidner division of the Company.InternationalBrotherhoodof Boilermakers,Iron ShipBuildersand Helpers, Subordinate LodgeNo. 656, is affiliated with the Build-ing Trades Department,theMetal TradesDepartment,and theRailway Employees Departmentof the American Federation ofLabor.It is alabor organizationadmittingtomembership all em-ployees ofthe Hedges-Walsh-Weidner division engaged in the con-struction,assembly, and erection of boilers,drums, tanks,and partsthereof.III.THE QUESTION CONCERNING REPRESENTATIONFrom 1935 to 1937,the management of the Hedges-Walsh-Weidnerdivision had negotiated separately with the I. A. M., the Brotherhood,and shop committees of the foundry employees,although the man-agement had never entered into written agreements with the unions 348NATIONAL LABOR RELATIONS BOARDor the committees,and the concessions derived from such negotiationshad inured to the benefit of all the employees of the division. InNovember 1936, the S.W. O. C. commenced its organization activi-ties among the employees of the entire division,and on March 15,1937, it requested a meeting with the management for the purposeof collectivebargaining.At the same time, the management hadalready entered into negotiations with the I. A. M., the Brotherhood,and the Molders' Union,which had succeeded in organizing a ma-jority of the foundry employees and had displaced the shop com-mittees.A conference was called in which the four unions partici-pated, and resulted in the granting of a general wage increasethroughout all the departments of the Hedges-Walsh-Weidner divi-sion.The management of the division had thus continuedits policy,of recognizing each union as the representative of its members, but ofdistributing the benefits derived from the negotiations with the unionsto all employees.°On May 25, 1937,theMolders'Union,in order to secure recogni-tion as the exclusive representative of all the employees of thefoundry,v called a strike which suspended the operations of thefoundry until June 1937, when the foundry employees returned towork, having secured an agreement from the management to recog-nize the Molders' Union as such exclusive representative.On June 21, the S. W. O. C. likewise called a strike for recogni-tion as the exclusive representative of the employees of the entiredivision for the purposes of collective bargaining.On June 29, thestriking employees returned to work pending the settlement of thequestion of representation by this Board.We find that a question has arisen concerning representation ofemployees of the Hedges-Walsh-Weidner division of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEAs we have noted above, the strike called by the Molders' Unionon May 25, 1937,caused the cessation of productive operations inthe foundry.The strike called by the S. W. O. C. on June 21, 1937,succeeded in stopping all shipments both to' and from the Hedges-Walsh-Weidner division,and normal operations were not restoreduntil June 29, 1937,when the striking employees returned to work.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Com-pany described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tends to lead and has led to labor disputes burdening andobstructing commerce and the free flow of commerce. DECISIONS AND ORDERSV. THE APPROPRIATE UNITS349The Molders' Union maintains that all of the employees of thefoundry constitute a unit appropriate for the purposes of collectivebargaining.None of the other unions nor the Company controvertedthis claim.The record indicates that the foundry, unlike the otherdepartments of the division, is a functional unit within itself, theoperations and the products manufactured therein being in no wayrelated to the operations of the other departments.Of the 326 employees working in the foundry on May 23, 1937,theMolders'Union claims that 282 were active members, and inaddition, 36 had filed applications for membership.During thehearing, the S. W. O. C., the I. A. M., and the Brotherhood withdrewtheir claims to representation of any employees in the foundry, andamended their petitions accordingly.As we have indicated above,the vast majority of the foundry employees answered the strike callof the Molders' Union on May 25 and succeeded in effecting a com-plete stoppage of foundry operations.From all the evidence we aresatisfied that the Molders' Union represents a majority of the foun-dry employees.We find that the foundry employees of the Hedges-Walsh-Weidnerdivision of the Company constitute a unit appropriate for the pur-poses of collective bargaining and that said- unit will insure toemployees of this division of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.With the exception of the foundry, all other departments in thedivision are engaged in the production either of power boilers orrange boilers.As previously indicated in the description of theoperations of the various departments, the operations of each arehighly coordinated with the operations of others. In addition, em-ployees classified as machinists are employed in the power boilershops, the range boiler shop, the sheet iron shop, and the power-houses, as well as in the two machine shops. Similarly, employeesclassified as boilermakers are employed in the machine shops andthe sheet iron shops as well as in the power boiler shops and therange boiler shop.The S. W. O. C. claims that all of the employeesof the Hedges-Walsh-Weidner division, with the exception ofsupervisory employees, clerical employees, and foundry employees,constitute a unit appropriate for the purposes of collective bargaining.On the other hand, the I. A. M. and the Brotherhood claim that,in addition to the foundry, there are three appropriate units consist-ing respectively of machinists, boilermakers, and all other employees.In substantiation of their claim that the crafts of machinists andboilermakers constitute separate appropriate units, the I. A. M. and 350NATIONAL LABOR RELATIONS BOARDthe Brotherhood refer to their collective bargaining with the man-agement of the division during the past two years, and to the special-ized operations carried on within the various departments whichrequire the services of skilled boilermakers and skilled machinists,and which give rise to collective bargaining problems peculiar to eachof these crafts.At the hearing, the pay roll of the Hedges-Walsh-Weidner divi-sion was introduced into evidence, with the designations thereon ofthose employees over whom the Brotherhood and the I. A. M. claimjurisdiction respectively as boilermakers and machinists.'Thesedesignations are not disputed by any of the parties, and with twoexceptions indicated below, are substantiated by the record.A summary of the pay roll so designated shows that the I. A. M.claims jurisdiction over the following employees : Machinists, ma-chinists' helpers and apprentices, header mill specialists, drill pressoperators and helpers, milling machine operators, drill machine oper-ators, bolt machine operators, handymen, engineers, crane operatorsemployed in the machine shops, planer operators, repairmen, main-tenance men, and tool room helpers.3The Brotherhood, in turn,claims jurisdiction over the following employees: Boilermakers andhelpers,welders and welding machine operators, welders' helpersand apprentices, galvanizers, form press operators, form machineoperators, fit-up men,4 layers out and helpers, chippers, grinders,burners, furnace operators, riveters and rivet machine operators,rivet heaters, reamers, rod room men, testers, test pit helpers, boiler-makers' mechanics, tube men, inspectors and helpers, punch shearoperators,X-ray helpers, subforemen, flange workers, and tappingmachine operators and helpers.5From the entire record, it appears that the production and main-tenance employees of the Company at the Hedges-Walsh-Weidnerdivision, with the exception of the foundry employees, can be con-sidered either as a single unit appropriate for the purposes of col-lective bargaining, as claimed by the S. W. 0. C., or as three suchunits, as claimed by the I. A. M. and the Brotherhood.As we saidinMatter of The Globe Machine and Stamping Co.,andMetaZPolishersUnion, Local No. 3, International Association of Ma-2 Board's Exhibit Nos. 2 I, J, K, L, 8, and 10Although the I A M. claims jurisdiction over pipe ftters employed by the division,the record shows that these employees are eligible to membership in the Plumbers andSteamfitters local In Chattanooga, thus defeating the I. A. M. claim which is based uponthe supposition that such local is not active in that city.Except those working on cast iron boiler castings.The evidence discloses that tapping machine operators and helpers are eligible formembership in either theI.A. M. or theBrotherhood.Since there is no dispute betweenthe two unions with respect to these employees,and since these operators and helpers areemployed in the range boiler shop,we shall recognize the jurisdiction of the Brotherhoodherein. DECISIONS AND ORDERS351chinists,DistrictNo. 54, Federal Labor Union 18788, and UnitedAutomobile Workers of America,6"where the considerations are soevenly balanced, the determining factor is the desire of the menthemselves."Accordingly, the desires of the employees designatedabove as coming within the jurisdiction of the I. A. M. and thedesires of the employees so designated as coming within the juris-diction of the Brotherhood shall prevail.Likewise, the desires ofall other production and maintenance employees, excluding super-visory employees, clerical employees, and foundry employees, shallprevail.Upon the evidence of such desires, to be ascertained by electionswhich we shall direct as stated below, will depend the determinationof the unit-or units appropriate for the purposes of collective bar-gaining.The groups not choosing the S. W. O. C. will constituteseparate and distinct appropriate units; the groups choosing theS.W. O. C. will together constitute a single appropriate unit.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the S. W. O. C., the I. A. M., and the Brotherhoodsubmitted some evidence with regard to membership of the division'semployees in their respective organizations. In no case, however,was the evidence substantiated by the introduction of verified mem-bership cards or other reliable books or documents.All parties agree that the question can best be resolved by an elec-tion among the employees of the division excluding those employedin the foundry.They are also agreed that eligibility should bebased upon the pay roll of August 11, 1937, the day prior to the firsthearing in this case.We shall, therefore, order elections to be held separately amongthe employees designated above, under Section V, as coming withinthe jurisdiction of the I. A. M., and among the employees so desig-nated as coming within the jurisdiction of the Brotherhood.Weshall also order an election among all other production and mainte-nance employees, excluding supervisory employees, clerical em-ployees,.and foundry employees.On the results of these elections will depend, not only the deter-mination of representatives, but also the determination of the unitor units appropriate for the purposes of collective bargaining, asdiscussed under Section V above.We find that the Molders' Union has been designated and selectedby a majority of the foundry employees as their representative forthe purposes of collective bargaining. It is, therefore, the exclu-3 N. L. H.B. 294, decided August11, 1937. 352NATIONAL LABOR RELATIONS BOARI)sive representative of all the employees in such unit for the pur-poses of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Hedges-Walsh-Weidner division,Chattanooga, Tennessee, of Combustion Engineering Company, Inc.,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All foundry employees of the Hedges-Walsh-Weidner divisionof Combustion Engineering Company, Inc., constitute a unit appro-priate for the purposes of collective bargaining. within the meaningof Section 9 (b) of the National Labor Relations Act.3.InternationalMolders' Union of North America, Local UnionNo. 155, is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withCombustion Engineering Company, Inc., at its Hedges-Walsh-Weid-ner division, Chattanooga, Tennessee, elections by secret ballot shallbe conducted within twenty (20) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among those employees of the Hedges-Walsh-Weidner divisioi of Combustion Engineering Company, Inc.,who fall within the groups described below who were on the payroll of Combustion Engineering Company, Inc., on August 11, 1937:a.All machinists, machinists' helpers and apprentices, header millspecialists, drill press operators and helpers, milling machine oper-ators, drillmachine operators, bolt machine operators, handymen,engineers, crane operators employed in the machine shops, planeroperators, repairmen, maintenance men, and tool room helpers. ex- DECISIONS AND ORDERS353elusive of those employed in the foundry, to determine whether theydesire to be represented by International Association of Machinists,Lodge No. 56, or Steel Workers Organizing Committee, for the pur-poses of collective bargaining, or by neither;b.All boilermakers and helpers, welders and welding machine op-erators,welders' helpers and apprentices, galvanizers, form press.operators, form machine operators, fit-up men except those workingon cast iron boiler castings, layers-out and helpers, chippers, grind-ers, burners, furnace operators, riveters and rivet machine operators,,rivet heaters, reamers, rod room men, testers, test pit helpers, boiler-makers' mechanics, tube men, inspectors and helpers, punch shearoperators,X-ray helpers, subforemen, flange workers, and tappingmachine operators and helpers, exclusive of those employed in thefoundry, to determine whether they desire to be represented by In-ternational Brotherhood of Boilermakers, Iron Ship Builders andHelpers, Subordinate Lodge No. 656, or Steel Workers OrganizingCommittee for the purposes of collective bargaining, or by neither;c.All other production and maintenance employees, except super-visory employees, clerical employees, and foundry employees, todetermine whether they desire to be represented by Steel WorkersOrganizing Committee, for the purposes of collective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Molders' Union of NorthAmerica, Local Union No. 155, has been designated and selectedby a majority of the foundry employees of the Hedges-Walsh-Weid-ner division, Chattanooga, Tennessee, of Combustion EngineeringCompany, Inc., as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (a)of the Act, International Molders' Union of North America, LocalUnion No. 155, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.DONALD WAKEFIELDSMITH,concurring :In a proceeding upon a petition for an investigation and certifica-tion of representatives, the Board is authorized to determine theunit appropriate for the purposes of collective bargaining.Thedivers forms of organization among employees preclude the applica- 354NATIONAL LABOR RELATIONS BOARDti on of any rigid rule to determine the appropriate unit and theBoard can apply only a general standard to the facts in a particularcase.The determination is wholly predicated upon and reflects thefacts.It is therefore incumbent upon any party contending that aparticular craft or industrial unit is the appropriate unit, to adduceevidence in support of its contention, and, if necessary, to refute bysubstantial evidence, the claim of any contesting party which it con-siders an encroachment upon the unit which it claims to be appro-priate.Where the evidence in support of opposing contentions isevenly balanced, the Board has been guided by the desires of theemployees themselves.In this case the petitioning union failed torefute the claims of the contesting unions.I feel that the limits of the craft units urged respectively by theBrotherhood and the I. A. M. are unsatisfactorily defined in therecord.It is difficult at many points to determine upon what basiscertain occupations are deemed to fall within the Boilermakers' unitand others of a somewhat similar character within the Machinists'unit.Nevertheless, there is no positive showing that either theBrotherhood or the I. A. M. has overstepped the historical lines ofits craft jurisdiction, nor did the S. W. O. C. dispute in any particu-lar the jurisdictional grouping of either of the other unions. Itherefore do not feel that the Board is justified in challenging thelimits of the units urged by the Brotherhood and the I. A. M., espe-cially in the absence of specific challenge by the S. W. O. C. I donot mean to infer, however, that in a case where a craft union urgesa unit flagrantly expanded beyond its traditional, as distinguishedfrom its constitutional limitations, I should consider the failure ofan opposing union to contest the unit a bar to its consideration onthe merits.It is stated in the dissenting opinion that the I. A. M., during thefirst hearing in this case, introduced authorization cards solicitedfrom employees clearly not eligible for membership in this union.Ordinarily, when a craft union no longer adheres to traditional craftlines but organizes on an industrial or semi-industrial basis in directcompetition with an industrial union, it should be considered as hav-ing abandoned the craft form of organization and should not bupermitted to urge a craft unit. I do not believe, however, that theabortive solicitation of these employees in this case is sufficient towarrant a conclusion that the I. A. M. has organized on an industrialor semi-industrial basis.The history of union activity in this plantindicates that prior to the appearance of the S. W. O. C. collectivebargaining proceeded upon a craft basis, by means of representa-tion through the Brotherhood and the I. A. M. negotiating sepa- DECISIONS AND ORDERS355rately with the management, on behalf of their respective members.Nor is it proof to the contrary that employees who were not mem-bers of these unions participated in the fruits of such bargaining.Though benefits accruing to members of a union may also inure toall employees on a plant-wide basis, it cannot be argued therefromthat the bargaining has proceeded on an industrial basis.For the foregoing reasons, I do not believe that the classifica-tions set up in the prevailing opinion should be disturbed.EDWINS.SMITH,dissenting :By this decision the majority of the Board has pushed the doctrineof ascertaining an appropriate bargaining unit through self-detc-r-mination by craft groups to a grave extreme.The self-organiza-tion which has already taken place in this plant of more than athousand employees, although occurring within craft unions, hasactually been, on an industrial basis.Unlike the Molders' Union,which has confined its organizing efforts to the foundry employees,the I. A. M. and the Brotherhood have roamed far and wide in theplant seeking members.As a result, the units claimed by each rep-resent a miscellany of employees which fits into no coherent pictureof collective interest or collective strength.As a matter of fact, the bargaining which has already taken placeon behalf of these so vaguely delineated groups of employees hasvirtually been on a plant-wide basis.The earlier bargaining by theI.A. M. resulted in advantages which were extended by the manage-ment to all groups.The latest bargaining effort, just preceding theentrance of the S. W. 0. C. into the situation, was made by the three"craft" groups acting jointly in the interests of all employees.Craft organizations, after building up memberships in a particu-lar plant, based on exclusions and inclusions which do not correspondto any recognizable homogeneous craft grouping, cannot then beheard to claim that they have established an appropriate craftbargaining unit.The Brotherhood and the I. A. M. plainly went into this plant toorganize between them the bulk of the production and maintenanceworkers, exclusive of those in the foundry. Indeed, during thefirst hearing in this case, the I. A. M. introduced authorization cardssolicited from such diverse employees as electricians, a shipping clerk,a millwright, and three pipe fitters.The result of the joint effortsof the two organizations, as reflected in their membership and claims,is quite as clearly an argument for an industrial unit as the franklyindustrial organization efforts of the S.W. 0. C. The classifica-tion of employees included in the separate elections ordered by theBoard is eloquent testimony to this fact. 356NATIONAL LABOR RELATIONS BOARDBy allowing these unions to carve out fortuitously the employeeswhom they now claim, and to submit the appropriateness of sucha unit to a vote, as does the majority decision, leaves but 137 un-claimed persons to vote in all that is left of the industrial unit.Thisimmeasurably imperils the bargaining status of those employees whosubscribe to the industrial union idea and who have heretofore beenprotected by the bargaining done on an industrial basis by theunions now petitioning for "craft" status.Not only is this residual"industrial" group numerically a small minority, but in its dis-membered condition contains such incongruous elements as crane oper-ators, fit-up man, clean-up men, electrical repairman, laborers, erec-tion lift operator, electricians and helpers, blacksmiths and helpers,steam hammer operator, structural yard man, students, clerks, fire-men and helpers, truck drivers and helpers, foreman, janitors, paint-ers, carpenter, and yardmen.The course before the Board in this instance seems to me perfectlyobvious. It should declare the appropriate bargaining unit to be allof the production and maintenance employees, with the exception oftheMolders, whose separate claims to representation have beengranted by all the other parties.Within this unit it should permita vote between the S. W. O. C. on the one hand and the I. A. M.and the Brotherhood as a joint bargaining agency on the other.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSMarch 7, 1938On February 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding, the elections to be held within twenty (20)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,.Georgia), among designated employees who were on the pay roll of the(Company on August 11, 1937.The Board, having been advised that many of the employees whowere on the pay roll of August 11, 1937, are no longer employed by theCompany, and having been advised by the Regional Director for theTenth Region that a longer period within which.to hold the electionsis necessary, hereby amends the Direction of Elections issued on Feb-ruary 16, 1938, as follows :'(1)By adding to the phrase "among those employees of the.Hedges-Walsh-Weidner Division of Combustion Engineering,Com- DECISIONS AND ORDERS357pany, Inc., who fall within the groups described below who were onthe pay roll of Combustion Engineering Company, Inc., on August 11,1937" the following words "except those who have since quit or beendischarged for cause";(2)By striking therefrom the, words "within twenty (20) daysfrom the date of this Direction" and substituting therefor the words"within forty (40) days from the date of this Direction."MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Amendment to Direction of Elections.